Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. See 37 CFR 1.84(b)(1). In this case, Figs. 1-15 appear to be photocopies of photographs of color or black and white which makes it difficult to see the claimed invention. Additionally, the photocopies are not the only practicable medium for illustrating the claimed invention. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the annular ring located radially outward from the annular groove of the internal sleeve…the annular ring of the internal sleeve cooperating with the annular groove of the external sleeve” of claim 20 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites “a first position” in line 6 should be “a second position” to be consistent with the specification where in the second position is when the barb is separated from the annular groove.
Claim 19 recites “a second position” in line 8 should be “a first position” to be consistent with the specification where in the first position is when the barb extends into the annular groove.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much less than 45 can be considered “about 45” and how much more than 90 can be considered “about 90” regarding the Shore A range of hardness values. For examination purposes, the limitation will be interpreted as “a hardness value of between . 
In regard to claim 4, the claim is unclear for the same reason as above for claim 3. For examination purposes, claim 3 will be interpreted as “a hardness value of between 
Claim 11 recites “the axial slot wall lying on a plane that is non-radial relative to a central axis of the external sleeve” in lines 2-3 which is unclear of what is considered “non-radial” since the axial slots 616 and the plane 1204 shown in Fig. 12 are radially distant from the central axis of the external sleeve 106 that defines the circular structure of 106. The specification in [0059] recites “In some examples, the axial slot wall 1202 is lying on a plane 1204 that is non-radial relative to the central axis 610 of the external sleeve 106. In other words, the axialSEIP 108US 14 slot wall 1202 can be oriented in a direction to facilitate slides in molds used to form the external sleeve 106.”, however, does not define the limitation “non-radial” and one of ordinary skill in the art would question what distance and/or angle the axial slot wall would be considered non-radial versus radial relative to the central axis. For examination purposes, claim 11 will be interpreted as “The duct connection of claim 10, the external sleeve comprising an axial slot wall defining the axial slot, the axial slot wall can be oriented in a direction to facilitate slides in molds used to form 
Claim 20 recites “the annular ring located radially outward from the annular groove of the internal sleeve” in lines 3-4 which is unclear because the annular groove of the internal sleeve appears to only be a groove without any annular ring extending radially outward as shown in the figures. For example, Fig. 10 shows the annular groove 504 receives the annular ridge 700 (Annotated in Fig. 7) of the external sleeve. Therefore, any radially outward ring that extends from the groove at 504 would interfere with the connection between 504 and 700. Further, the specification does not provide any details of an outer ring of the internal sleeve that cooperates with a groove of the external sleeve. Therefore, claim 20 is unclear in light of the drawings and specification. For examination purposes, claim 20 will be interpreted the same as claim 5 except for depending from claim 1 and will depend from claim 19 since claim 5 appears to be claiming features of connecting the external sleeve with the internal sleeve. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-11, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 3,529,854).
In regard to claims 1, 9, and 18, Thomas discloses a duct connector (Fig. 2) comprising: 
an internal sleeve (Fig. 2, sealing tube 12) extending from a first end to a second end (Fig. 2, axial open ends of 12 defines a first end and a second end), the internal sleeve having a first interior wall (Fig. 2, interior wall of 12 that contacts pipes 13a and 13b) and a first exterior wall (Fig. 2, exterior wall of 12 that contacts the external sleeve 11), the first interior wall defining a first interior volume (Fig. 2, bore of 12 defines a first interior volume); and 
an external sleeve (Fig. 2, sleeve 11) extending from a first end to a second end (Fig. 2, axial open ends of 11 defines a first end and a second end), the external sleeve having a second interior wall (Fig. 2, interior wall of 11 that contacts 12) and a second exterior wall (Fig. 2, exterior wall of 11 that contacts 10a and 10b), the second interior wall defining a second interior volume (Fig. 2, bore of 11 define a second interior volume), wherein: 
a portion of the internal sleeve is located within the second interior volume (Fig. 2) such that the first exterior wall contacts the second interior wall (Fig. 2), 
a portion of a first duct is located within the first interior volume (Fig. 2, portion of pipe 13a is located within the first interior volume of 12), 
a portion of a second duct is located within the first interior volume (Fig. 2, portion of pipe 13b is located within the first interior volume of 12), 
the first end of the external sleeve is moved between a first position and a second position, wherein when the first end of the external sleeve is in the first position, the first end of the external sleeve applies a first force to the first end of the internal sleeve to secure the internal sleeve to the portion of the first duct (Fig. 2 shows a first position of 11 such that it is in the connected state with 13a and applies a force to 13a by the clamp 10a. This interpretation is similar to the applicant’s invention described in [0060] of the specification and shown in Fig. 10 where the first position is the connected position.), and when the first end of the external sleeve is in the second position, the first end of the external sleeve applies a second force to the first end of the internal sleeve such that the portion of the first duct is movable with respect to the internal sleeve (Fig. 2, 11 can be reasonably interpreted as having a second position that applies a second force to 12 such that the slots 15 allow flexing of 16 for ease of fitting 12 with 11 and allow for 13a to be movable within 12 before tightening of clamps 10a and 10b. This interpretation is similar to the applicant’s invention described in [0058] of the specification and shown in Fig. 12 where the fingers 612 flex radially outward to accommodate for the internal sleeve to be inserted axially offset from the center of the longitudinal axis and where the duct is not physically entrapped within the internal sleeve and the external sleeve), and 
the second end of the external sleeve is moved between a first position and a second position, wherein when the second end of the external sleeve is in the first position, the second end of the external sleeve applies a first force to the second end of the internal sleeve to secure the internal sleeve to the portion of the second duct (Fig. 2, the second end of 11 is identical to the first end and the same reasoning above for 13a is applied to 13b with regard to the first position), and when the second end of the external sleeve is in the second position, the second end of the external sleeve applies a second force to the second end of the internal sleeve such that the portion of the second duct is movable with respect to the internal sleeve (Fig. 2, the second end of 11 is identical to the first end and the same reasoning above for 13a is applied to 13b with regard to the second position); 
(the following are limitations with regard to independent claim 9 not repeated in claim 1)
at least one of the first end of the external sleeve or the second end of the external sleeve comprises a finger selectively movable from a first position to a second position (Figs. 1-3, segments 16 defined by the slots 15 can be interpreted as fingers which can be selectively movable from a first position to a second position), wherein: 
when the finger is in the first position, at least one of the first end or the second end of the external sleeve has a first diameter such that movement of at least one of the first duct or the second duct is inhibited with respect to the internal sleeve (Fig. 2, see above regarding the first position and the clamps 10a and 10b inhibits movement of 13a or 13b with respect to 12), and 
when the finger is in the second position, at least one of the first end or the second end of the external sleeve has a second diameter such that the internal sleeve applies a force to at least one of the first duct or the second duct such that at least one of the first duct or the second duct is movable with respect to the internal sleeve (Fig. 2, see above regarding the second position and the same reasoning applies); and 
(the following are limitations with regard to independent claim 18 not repeated in claims 1 and 9)
	the first interior wall defining a first interlocking feature (Fig. 2, inner surface of 12 can be interpreted as an interlocking feature since it is a friction fit with the outer surface of 13a or 13b);	  
	the portion of the duct located within the first interior volume defines a second interlocking feature cooperating with the first interlocking feature (Fig. 2, outer surface of 13a or 13b can be interpreted as an interlocking feature which cooperates with the inner surface of 12 in order to form the joint shown by friction and radial force from the clamps 10a and 10b).
In regard to claim 5, Thomas discloses the duct connector of claim 1, wherein: 
the second interior wall of the external sleeve defines a first flange extending radially inward from the second interior wall (Fig. 3, radially inwardly projecting web 20 can be interpreted as a flange), and 
the first exterior wall of the internal sleeve defines an annular groove (Fig. 2, 20 fits in an annular groove of 12) configured to cooperate with the first flange to reduce relative motion between the internal sleeve and the external sleeve (Fig. 2, groove of 12 cooperates with 20 to reduce relative motion between 11 and 12 and in 2:50-58 discloses groove 12 cooperates with 20).  
In regard to claim 6, Thomas discloses the duct connector of claim 1, wherein the internal sleeve extends axially from at least one of the first end of the external sleeve or the second end of the external sleeve (Fig. 2, 12 can be interpreted as extending axially from either ends of 11 since 12 is radially within 11 and the axial length of 12 extends to both ends of 11).  
In regard to claims 8 and 16, Thomas discloses the duct connector of claims 1 and 9, comprising a clamp (Fig. 2, clamp 10a or 10b) cooperating with at least one of the first end of the external sleeve or the second end of the external sleeve to apply a force to the second exterior wall of the external sleeve (Fig. 2, 10a or 10b applies a force to 11), the force applied to reduce relative motion between the internal sleeve and at least one of the portion of the first duct or the portion of the second duct in an axial direction (Fig. 2, 10a and 10b applies a force to 11 to increase friction of 12 onto 13a and 13b to reduce relative motion and complete the joint as shown).  
In regard to claim 10, Thomas discloses the duct connector of claim 9, wherein the external sleeve defines an axial slot adjacent to the finger (Figs. 1 and 3, slots 15), the slot extending from the first end of the external sleeve to an end point (Fig. 3, 15 extends to an end point towards the center of 11).  
In regard to claim 11, Thomas discloses the duct connection of claim 10, the external sleeve comprising an axial slot wall defining the axial slot (Figs. 1 and 3, walls of slots 15 defines the slots 15), the axial slot wall can be oriented in a direction to facilitate slides in molds used to form the external sleeve (Figs. 1 and 3, slots 15 are capable of being oriented such as flexing or providing a space for facilitating slides in molds to form 11. See note below and see above under the section 35 USC § 112.).
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitation “can be oriented…to facilitate slides in molds used to form the external sleeve” is a functional recitation that does not structurally differentiate the slot of the claimed invention to the slots 15 of Thomas. Therefore, the slots 15 of Thomas meets the limitation of “can be oriented…to facilitate slides in molds used to form the external sleeve”. 
In regard to claim 12, Thomas discloses the duct connector of claim 10, wherein the external sleeve defines a stress relief feature at the end point to reduce stress concentration between the finger and a central portion of the external sleeve (Fig. 3, the end of slots 15 towards the center of the external sleeve is curved and rounded, therefore, defines a stress relief feature that reduces stress concentration between 16 and a central portion at 14 and 20 of the external sleeve. This interpretation is similar to the applicant’s invention shown in Fig. 8 where the slots have a curved and rounded end at 618 to reduce stress concentration.).  
In regard to claim 13, Thomas discloses the duct connector of claim 9, the finger comprising a clamp guide extending radially outward from the second exterior wall of the external sleeve (Fig. 3, beads 18 extend radially outward to define a guide for clamps 10a and 10b), the clamp guide SEIP108US20configured to limit relative motion between a clamp and the external sleeve in an axial direction (Fig. 2, 18 limits relative motion between the clamps 10a and 10b and the external sleeve 11).  
In regard to claim 14, Thomas discloses the duct connector of claim 9, the external sleeve comprising a pair of fingers (Figs. 1 and 3, at least two of segments 16 define a pair of fingers), the external sleeve defining an axial slot between the pair of fingers (Figs. 1 and 3, slot 15).  
In regard to claim 15, Thomas discloses the duct connector of claim 14, wherein each finger of the pair of fingers includes a first finger having a first interior side having a first area and a second finger having a second interior side having a second area equal to the first area (Figs. 1 and 3, segments 16 are identical and each interior surface of 16 have equal areas).  

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2015/0219261 A1, hereinafter “Anderson”).
In regard to claim 18, Anderson discloses a duct connector (Fig. 8) comprising: 
an internal sleeve extending from a first end to a second end (Fig. 6, internal cuff 14 can be interpreted as an internal sleeve and has two axial ends that define a first end and a second end), the internal sleeve having a first interior wall (Fig. 8, interior wall of 14 that receives pipe 12 and pipe at 64) and a first exterior wall (Fig. 8, exterior wall of 14 at 92, 94, and 90), the first interior wall defining a first interior volume (Fig. 8, the interior wall of 14 defines the bore space that receives the pipe ends which define a first interior volume) and a first interlocking feature (Fig. 8, groove at 64 or 74 can be interpreted as a first interlocking feature); and 
an external sleeve extending from a first end to a second end (Fig. 8, external cuff 18 can be interpreted as an external sleeve and has two axial ends), the external sleeve having a second interior wall (Fig. 8, interior wall of 18 that contacts the internal cuff 14) and a second exterior wall (Fig. 8, exterior wall of 18 at 110), the second interior wall defining a second interior volume (Fig. 8, the interior wall of 18 defines a bore space that receives 14 which define a second interior volume), wherein: 
a portion of the internal sleeve is located within the second interior volume such that the first exterior wall contacts the second interior wall (Fig. 8, a portion of 14 contacts the second interior wall of 18), and 
a portion of a duct is located within the first interior volume (Fig. 8, a portion of pipe 12 is located within the interior volume of 14) and defines a second interlocking feature cooperating with the first interlocking feature (Fig. 8, end flange 32 of pipe 12 can be interpreted as a second interlocking feature that cooperates with the groove 74).  
In regard to claim 19, Anderson discloses the duct connector of claim 18, wherein: 
the portion of the duct includes a barb at an end of the portion of the duct (Fig. 8, end flange 32 can be interpreted as a barb), 
the first interior wall of the internal sleeve defines an annular groove extending radially outward from the first interior wall (Fig. 8, annular groove 74), 
the barb of the duct is separated from the annular groove of the internal sleeve when the internal sleeve is in a second position (Figs. 4B and 8, pipe 12 and 14 are separate parts and a second position can be interpreted as when 12 is not assembled to 14), and 
the barb of the duct extends into the annular groove of the internal sleeve when the internal sleeve is in a first position (Fig. 8 shows a first position where 32 extends into 74).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 3,529,854) in view of Anderson (US 2015/0219261).
In regard to claims 2-4, Thomas discloses the duct connector of claim 1, but does not expressly disclose the internal sleeve has a first hardness and the external sleeve has a second hardness, wherein the second hardness is greater than the first hardness; 	wherein the internal sleeve has a hardness value of between 45 Shore A to 90 Shore A; and 
wherein the external sleeve has a hardness value between 70 Shore A to 130 Shore R.
  In the related field of pipe joints connecting two pipe ends with an internal sleeve and an external sleeve, Anderson teaches an internal sleeve (Figs. 6 and 8, internal cuff 14) can be made of polymeric material having a hardness value of 45 Shore A to 90 Shore A (In [0031] discloses 14 can be made of polymeric material such as thermoplastic, Santoprene, or rubber and can be made of other materials having hardness values of 45 Shore A to 90 Shore A) and an external sleeve (Fig. 8, external cuff 18) made of a polymeric material with a hardness value of 100 Shore R harder than the material of the internal sleeve (In [0038] discloses 18 can be made of nylon having a hardness value of 100 Shore R) in order to withstand clamping forces from an external band clamp that would otherwise tear a soft material (In [0047] discloses the external cuff is made of a harder material in order to withstand forces of a band clamp or the like that would otherwise tear a soft material).
It would have been obvious to one having ordinary skill in the art to have modified the material of the external sleeve and the internal sleeve of Thomas to be made of polymeric material having a hardness value of 45 Shore A to 90 Shore A for the internal sleeve and to be made of a polymeric material with a hardness value of 100 Shore R for the external sleeve in order to have the advantage of a harder external sleeve than an internal sleeve to withstand forces of a band clamp or the like that would otherwise tear a soft material as taught by Anderson in [0047].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the internal sleeve of Thomas to be made of a known material such as rubber for the advantage of fatigue resistance, slip-resistance, waterproof, and durable as disclosed at https://www.srilankabusiness.com/blog/uses-advantages-of-natural-rubber.html#:~:text=Rubber%20provides%20a%20surface%20that,an%20ideal%20flooring%20material%20there. Further, it would have been obvious to one of ordinary skill in the art to have modified the external sleeve of Thomas to be made of a known material such as nylon for the advantage of durability, lightweight, low cost, waterproof, and ease of manufacturing as disclosed at https://bcjplastics.com.au/nylon-plastic-benefits-and-uses/. 
In regard to claim 19, Thomas discloses the duct connector of claim 18, but does not expressly disclose wherein: 
the portion of the duct includes a barb at an end of the portion of the duct, 
the first interior wall of the internal sleeve defines an annular groove extending radially outward from the first interior wall, 
the barb of the duct is separated from the annular groove of the internal sleeve when the internal sleeve is in a second position, and 
the barb of the duct extends into the annular groove of the internal sleeve when the internal sleeve is in a first position. 
In the related field of pipe joints connecting two pipe ends with an internal sleeve and an external sleeve, Anderson teaches a pipe (Fig. 8, pipe 12) including an end flange (Fig. 8, end flange 32) that fits within a groove of an internal sleeve (Figs. 6 and 8, internal cuff 14 has a groove 74 that receives 32) in order to secure the pipe to the internal sleeve (In [0035] discloses the groove 74 secures the end flange 32).
It would have been obvious to one having ordinary skill in the art to have modified the pipe ends and the internal sleeve of Thomas to include a barb at the pipe ends and an annular groove at the interior surface of the internal sleeve in order to have the advantage of securing a pipe fitted within a sleeve as taught by Anderson in [0035].
In regard to claim 20, Thomas and Anderson discloses the duct connector of claim 19, and Thomas further discloses wherein: 
the second interior wall of the external sleeve defines a first flange extending radially inward from the second interior wall (Fig. 3, radially inwardly projecting web 20 can be interpreted as a flange), and 
the first exterior wall of the internal sleeve defines an annular groove (Fig. 2, 20 fits in an annular groove of 12) configured to cooperate with the first flange to reduce relative motion between the internal sleeve and the external sleeve (Fig. 2, groove of 12 cooperates with 20 to reduce relative motion between 11 and 12).
See above under the section 35 U.S.C. 112 with regard to the interpretation of claim 20. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 3,529,854) in view of Horsley (US 3,813,116).
Thomas discloses the duct connector of claim 1, but does not expressly disclose the first exterior wall of the internal sleeve defines a flange extending radially outward from the first exterior wall at at least one of the first end of the internal sleeve or the second end of the internal sleeve such that the second flange extends beyond at least one of the first end of the external sleeve or the second end of the external sleeve.  
	In the related field of pipe joints connecting two pipe ends with an internal sleeve and an external sleeve, Horsley teaches a connector (Fig. 3, connector at 10 and 11 for two pipes 16 and 17) having an internal sleeve (Fig. 3, at 10) including radial flanges (Fig. 3, flanges 22 and 23) extending outward to serve as a guide for an external sleeve (Fig. 3, external sleeve at 11 and in 2:13-27 discloses flanges 22 and 23 serve as a guide for 11).
It would have been obvious to one having ordinary skill in the art to have modified the ends of the internal sleeve of Thomas to include a flange at both ends of the internal sleeve in order to have the advantage of a guiding and positioning an external sleeve as taught by Horsley in 2:13-27.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 3,529,854) in view of Thompson, Jr. (US 5,180,197).
Thomas discloses the duct connector of claim 16, but does not expressly disclose the portion of the first duct defining an annular groove extending radially inward from an exterior wall of the first duct, wherein: 
the force applied to the second exterior wall of the external sleeve urges a portion of the internal sleeve into the annular groove.
  In the related field of pipe joints connecting two pipe ends with an internal sleeve and an external sleeve, Thompson, Jr. teaches pipe ends having at least one annular groove (Fig. 2, grooves 15) that receives a portion of an interior wall of an internal sleeve (Fig. 4, internal rib at 31 received in 15) in order to provide a fluid-tight seal and prevent unwanted axial separation (In 2:1-14 discloses the grooves provides a fluid-tight seal and prevent unwanted axial separation).
It would have been obvious to one having ordinary skill in the art to have modified the pipe ends and the internal sleeve of Thomas to include at least one annular groove at the pipe ends and at least one internal rib at the interior surface of the internal sleeve in order to have the advantage of a fluid-tight seal and prevent unwanted axial separation between a pipe and an internal sleeve as taught by Thompson, Jr. in 2:1-14.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
MacDonald et al. (US 3,104,898), Felber (US 2016/0178098), Wolf et al. (US 4,491,350), Ferguson (US 4,101,151), and Swartz (US 4,380,348) discloses a connector having an external slotted sleeve, a sealing internal sleeve, and two band clamps for joining two pipe ends.
	Tarara (US 2005/0099003) and Foresta et al. (US 4,480,860) discloses a connector having an external sleeve, an internal sleeve, and two clamps for joining two pipe ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679